DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the first machine element is a shaft and the second machine element is a housing”; however, claim 1 recites “the first and second machine elements are bearing rings of a rolling bearing”. It is unclear to the examiner as to how each of the machine elements can be two different components.

Claim Objections
Claim 8 is objected to because of the following informalities:  “el-ement” in lines 1 and 2 must be amended to --element--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “The” in line 8 should be amended to --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto (JP2011231785A).
Regarding claim 8, the Yamamoto reference discloses a bearing assembly (Fig. 1) comprising a first machine element (e.g. 5) and a second machine element (e.g. 2) that is rotatable with respect to the first machine element (Fig. 1), the first and second machine elements being arranged concentrically to each other (Fig. 1), and further 
the sealing assembly including a conductive element (10) which is used to establish an electrically conductive connection between the first and second machine elements extending from the first machine element to the second machine element.
Regarding claim 10, the Yamamoto reference, as best understood, discloses the first machine element is a shaft and the second machine element is a housing (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP2011231785A) in view of Colineau et al. (US Pub. No. 2016/00170750).
Regarding claim 1, the Yamamoto reference discloses a sealing assembly (1) for sealing a space (space between 5 and 2) between a first machine element (5) and a second machine element (2) movable in relation to the first machine element (Fig. 1), the first and second machine elements being arranged concentrically to each other (Fig. 1) comprising: 

However, the Yamamoto reference fails to explicitly disclose the conductive fiber being a fabric.
The Colineau et al. (hereinafter Colineau) reference, a bearing seal, discloses the use of a conductive fiber filler or a conductive fiber fabric (Paras. [0020]-[0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Yamamoto reference to have an electrically conductive fiber fabric in view of the teachings of the Colineau reference in order to allow for longer lengths of fiber (Colineau, Para. [0023]).
Regarding claim 2, the Yamamoto reference, as modified in claim 1, discloses the electrically conductive fiber fabric consists of carbon fibers, derivatives of carbon fibers, metallic fibers or filled polymer fibers (Yamamoto, Para. [0028]).
Regarding claim 3, the Yamamoto reference, as modified in claim 1, discloses the conductive element extends beyond the seal when the sealing assembly is in the uninstalled state (Colineau, Para. [0023]).

Regarding claim 5, the Yamamoto reference, as modified in claim 4, discloses the conductive element is connected to the seal (05) via an adhesive connection or is vulcanized onto the seal (Colineau, Para. [0023]).
Regarding claim 6, the Yamamoto reference, as modified in claim 1, discloses the seal is designed as a sealing ring and the conductive element is designed as a conductive ring (Yamamoto, Fig. 1 and Colineau, Para. [0023]).
Regarding claim 7, the Yamamoto reference, as modified in claim 1, discloses the seal has a reinforcement (Yamamoto, 12) to which is fastened an elastomer body (Yamamoto, 11) enclosing the sealing lip (Yamamoto, Fig. 1).
Regarding claim 9, the Yamamoto reference discloses the conductive element is mechanically connected at least in sections with the side of the seal facing away from the space to be sealed (Fig. 1).
However, the Yamamoto reference fails to explicitly disclose the conductive fiber being a fabric.
The Colineau reference, a bearing seal, discloses the use of a conductive fiber filler or a conductive fiber fabric (Paras. [0020]-[0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Yamamoto reference to have an electrically conductive fiber fabric in view of the teachings of the Colineau reference in order to allow for longer lengths of fiber (Colineau, Para. [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675